Citation Nr: 0829878	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-14 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness of the legs, claimed as secondary to service 
connected mechanical low back pain.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the veteran's 
April 2003 claim for service connection for a disability 
manifested by numbness of the legs, claimed as secondary to 
service connected mechanical low back pain.

In an April 2005 form accompanying his substantive appeal, 
the veteran requested a video conference hearing before the 
Board.  The veteran's representative rescinded this request 
in an April 2006 letter.

In January 2008, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Regarding the issue of entitlement to service connection for 
a disability manifested by numbness of the legs, the Board 
instructed in its January 2008 remand that the veteran be 
provided with a VA neurological examination, by a 
neurologist, and that the examiner opine on whether the 
veteran's current leg numbness was at least as likely as not 
the result of his service-connected mechanical low back pain.  
As noted in that appeal, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.

In this case, the February 2008 VA examiner did not specify 
whether the veteran's current numbness of the legs was at 
least as likely as not the result of his service-connected 
mechanical low back pain.  Rather, the VA examiner stated 
that the veteran's condition "may be related to the 
superficial femoral cutaneous nerve or a mild form of 
meralgia paraesthetica.  His neurologic exam is benign."  No 
opinion as to whether this condition was at least as likely 
as not the result of his service-connected mechanical low 
back pain accompanied this assessment.  Such an opinion is 
especially necessary in this case, because meralgia 
paraesthetica is a chronic neurological disorder 
characterized by numbness or pain in the outer thigh, caused 
by an injury to the lateral cutaneous nerve, which extends 
from the thigh to the spinal column.  See Dorland's 
Illustrated Medical Dictionary 146 (28th ed. 1994).  The 
Board is unable to reconcile the VA examiner's finding that 
the veteran's neurological examination is benign with his 
opinion that meralgia paraesthetica, a neurological 
condition, may be the source of the numbness in the veteran's 
legs.  Consequently, the Board finds that this issue is not 
ready for appellate review and must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the February 2008 
examination of the veteran's disability 
manifested by numbness of the legs.  The 
claims file, this remand and the veteran's 
treatment records should be made available 
to the examiner for review, and the 
examiner should indicate that he has 
reviewed them.  If the examiner is no 
longer available, the claims file should 
be forwarded to an appropriate specialist.  
In an addendum, the examiner should offer 
an opinion as to whether the current leg 
numbness is at least as likely as not (50 
percent or greater probability) related to 
(caused or aggravated by) the service-
connected mechanical low back pain.  In 
particular, the examiner should indicate 
whether the condition noted on examination 
that "may be related to the superficial 
femoral cutaneous nerve or a mild form of 
meralgia paraesthetica is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) the service-connected 
mechanical low back pain.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for leg 
numbness, claimed as secondary to 
mechanical low back pain.  In particular, 
the AOJ's review should include 
consideration of the provisions of 38 
C.F.R. 
§ 3.310 (2007) and Allen, supra.  If 
service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the supplemental 
statement of the case before the claims 
folder is returned to the Board.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




